Citation Nr: 0305959	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  03-02 761	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1980 decision of the Board of Veterans' Appeals 
(Board) which denied entitlement to service connection for 
tinnitus.

(The issue of entitlement to an effective date earlier than 
October 1997 for the grant of service connection for tinnitus 
will be the subject of a separate decision.)


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The moving party had active service from September 1968 to 
June 1972.

This matter comes before the Board from a February 2002 
motion for revision or reversal on the grounds of CUE of a 
November 1980 decision of the Board.


FINDINGS OF FACT

The moving party has not alleged any error of fact or law in 
the November 1980 Board decision that compels the conclusion 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

A valid claim of CUE in the November 1980 Board decision 
denying entitlement to service connection for tinnitus has 
not been made.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 1401, 1402, 1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that the provisions of the 
VCAA do not apply to a motion to revise a prior Board 
decision on the basis of clear and unmistakable error because 
such a motion is not a claim for VA benefits, but a 
collateral attack on a prior final decision.  The moving 
party with regard to such a motion to revise a prior Board 
decision is therefore not a "claimant" under 38 U.S.C.A. 
§ 5100 (West 2002).  Livesay v. Principi, 15 Vet. App. 165 
(2001).

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision. 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2002).  All final Board 
decisions are subject to revision on the grounds of clear and 
unmistakable error.  38 C.F.R. § 20.1400(b) (2002).  A final 
decision is one which was appealable under Chapter 72 of 
title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a) (2002).

A claim of CUE is not a claim or application for Department 
of Veterans Affairs (VA) benefits.  Therefore, duties 
associated with such claims or applications are inapplicable, 
including notification under 38 U.S.C.A. § 5103 of the 
existence of evidence which might complete a claimant's 
application for benefits and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d) 
(2002.  In addition, neither the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b), nor the provisions for reopening 
claims on the grounds of new and material evidence under 38 
U.S.C.A. § 5108 apply to clear and unmistakable error claims.  
38 C.F.R. § 20.1411(a) and (b) (2002).  A clear and 
unmistakable error motion is not an appeal and therefore, 
with certain exceptions, it is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20, which pertain to the processing 
and disposition of appeals.  38 C.F.R. § 20.1400 (2002).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403 Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error - (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403 (2002).

§ 20.1404 Rule 1404.  Filing and pleading 
requirements; withdrawal.

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

38 C.F.R. § 20.1404(b) (2002).

The moving party alleges CUE in the November 1980 Board 
decision that denied service connection for tinnitus.  The 
moving party contends, in effect, that the Board used its own 
medical judgment in denying service connection for tinnitus.  
He asserts that at the time of the decision, the American 
Medical Association accepted the theory that acoustic trauma 
could cause tinnitus.  He also contends that because the 
rating schedule in effect at the time of the decision 
included ratings for hearing loss and tinnitus due to 
acoustic trauma, the Board erred in not granting service 
connection for tinnitus.

The evidence of record at the time of the Board's November 
1980 decision included the moving party's service medical 
records.  The service medical records are negative for 
complaints, findings or a diagnosis of tinnitus during active 
service.  On separation examination in May 1972, the clinical 
evaluation of the ears and ear drums was normal.  

On VA examination in July 1973, the moving party reported a 
history of exposure to the noise of jet engines.  He denied a 
history of tinnitus.  There was no diagnosis of tinnitus 
reported on that examination.  

A February 1980 VA otolaryngology clinic consultation report 
shows that the moving party reported a history of tinnitus 
for four years which was worse the previous six months.  He 
indicated tinnitus was not any major problem.  The impression 
included tinnitus by history, no treatment needed.

By rating action in April 1980, the RO denied service 
connection for tinnitus.  It was indicated that the service 
medical records were negative for diagnosis or treatment of 
tinnitus.  The findings shown on the July 1973 VA examination 
were noted and it was indicated that the evidence showed 
tinnitus by history with no treatment needed. 

By decision dated November 18, 1980, the Board denied the 
moving party's claim of entitlement to service connection for 
tinnitus.  The Board discussed the evidence of record and 
concluded that tinnitus was not incurred in or aggravated by 
service.  It was noted that the service clinical records 
contained no references to tinnitus.  It was indicated that 
there was a denial of a clinical background of tinnitus on VA 
examination in July 1973 and that tinnitus was initially 
reported several years after active service.  The Board 
indicated that it considered the contentions regarding nerve 
damage as a result of exposure to loud jet noise during 
active service.  It was concluded that, based on the clinical 
documentation, there was no clinical or factual basis for 
service connection for tinnitus.  It was further concluded 
that reasonable probability or doubt had not been 
demonstrated.

The moving party submitted his request for review of a Board 
decision on the grounds of CUE in February 2002. 

In February 2003, the moving party was notified that the 
rules relating to CUE requests could be found at 38 U.S.C.A. 
§ 7111 and 38 C.F.R. § 20.1400.  He was urged to review them. 

The pertinent law and regulation in effect at the time of the 
November 1980 Board decision provided that service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C. § 310 (1976); 38 C.F.R. § 3.303(a) 
(1980).

There is support in the record for the Board's finding that 
service connection for tinnitus was not warranted.  There was 
no evidence of tinnitus in the service medical records or the 
time of the July 1973 VA examination.  The first time the 
veteran reported a four year history of tinnitus was in 
February 1980, almost six years after discharge from active 
service.  There was no medical evidence linking tinnitus to 
the veteran's active service.  Thus, there is a tenable basis 
in the record for the Board's November 1980 decision.

The moving party has asserted that at the time of the 1980 
decision, it was accepted medical fact that tinnitus was 
caused by acoustic trauma.  He contended that a 1997 medical 
opinion regarding the etiology of tinnitus would have been 
the same in 1980.  As noted above, there was no medical 
opinion of record linking tinnitus to service at the time of 
the Board's decision.  The Board in 1980 discussed the facts 
shown in the record and based its conclusion on those facts.  
The moving party has not pointed to any fact that was known 
at the time that was not before the Board at the time of the 
November 1980 decision.  At most, the moving party is 
disagreeing with how the Board evaluated the facts before it, 
which cannot constitute clear and unmistakable error.  38 
C.F.R. § 20.1403(d) (2002).  It is not absolutely clear that 
the result of the November 1980 Board decision would have 
been different, and there is no clear and unmistakable error 
in it.  38 C.F.R. § 20.1403(c) (2002).

The Board notes that the rating criteria at the time of the 
Board's November 1980 decision provided for a 10 percent 
rating for tinnitus as a result of acoustic trauma.  38 
C.F.R. § 4.86a, Diagnostic Code 6260 (1980).  The rating 
criteria were applicable only to service-connected 
disabilities.  Because the issue before the Board was 
entitlement to service connection, the rating criteria of 
Diagnostic Code 6260 were not for application with regard to 
the claim.  This contention cannot form the basis for a CUE 
claim.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  
As such, the Board's November 1980 decision was not clearly 
and unmistakably erroneous.

The claim of clear and unmistakable error in the November 
1980 denial of the claim of service connection for tinnitus, 
must be denied, under the law and regulations that were in 
effect when it was rendered.  38 C.F.R. § 20.1403(b)(1) 
(2002).


ORDER

The motion for reversal on the basis of CUE in a November 
1980 decision of the Board denying service connection for 
tinnitus is denied.



                       
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 





